UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7091



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LANCE BISHOP STEGLICH, a/k/a Robert Rock,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (3:00-cr-00063-JHM; 7:06-cv-00055-JPJ)


Submitted:   December 20, 2006            Decided:   January 8, 2007


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lance Bishop Steglich, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lance Bishop Steglich appeals the district court’s order

dismissing    without   prejudice      his   pleading   captioned     as   “An

Independent   Action    Motion   for   Reconsideration    Writ   of   Habeas

Corpus.” We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. United States v. Steglich, Nos. 3:00-cr-00063-JHM; 7:06-cv-

00055-JPJ (W.D. Va. May 3, 2006).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                    - 2 -